UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                     _______________________

                           No. 97-30663
                         Summary Calendar
                     _______________________


ELIAS RAYAS MEJIA,

                                               Plaintiff-Appellant,

                             versus

UNKNOWN OFFICERS, Individually and in their official capacities
as City of Lake Charles police officers,

                                               Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (96-CV-2037)
_________________________________________________________________

                         January 6, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.*

EDITH H. JONES, Circuit Judge:

          Appellant Mejia is currently incarcerated in federal

prison on conviction for drug trafficking offenses.   In February,

1994, when he and his brother were driving through Louisiana, he

was stopped by police officers from the Lake Charles, Louisiana

Police Department for a traffic violation.     Sergeant Cole asked

Mejia for permission to search his vehicle, was given it, and

seized $39,000 in currency found under the rear seat.   Mejia and

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
his brother were released without being charged with an offense.

Two and one-half years later, Mejia filed suit alleging violation

of equal protection rights, illegal seizure of his property, and

denial of due process.     The district court accepted the magistrate

judge’s   recommendation     to    dismiss    pursuant    to   28   U.S.C.    §

1915(e)(2)(B)(i) because under Louisiana’s one-year limitations

period for torts, the complaint was facially time-barred.                    We

affirm.

            On appeal, Mejia contends that he was unaware, until

Sergeant Cole testified at the drug trial in Florida in December

1995, that the police department had no intention of returning his

property.    Viewed from this perspective, Mejia filed suit within

one year of his knowledge of the deprivation.

            The law is clear on several points.          First, section 1983

actions     borrow   the   forum    state’s    general     personal   injury

limitations.     Owens v. Okure, 488 U.S. 235, 243-48 (1989).                In

Louisiana, the applicable section 1983 limitation is one year. See

Louisiana Civ. Code Ann. art. 3492 (West 1994); Elzy v. Roberson,

868 F.2d 793 (5th Cir. 1989).         Federal law determines, however,

when a section 1983 cause of action accrues, and it accrues when

the aggrieved party knows, or has reason to know of, the injury or

damages which form the basis of the action.         Piotrowski v. City of

Houston, 51 F.3d 512, 516 (5th Cir. 1995). As Piotrowski explains,

if the plaintiff knows of the injury and the connection between the

injury and the defendant’s actions, or if the circumstances would




                                      2
lead a reasonable person to investigate the matter further, then

the cause of action has accrued.

          In this case, Mejia was immediately aware on the date of

the traffic stop of the injuries he allegedly suffered in terms of

the constitutional violations he later alleged.       First, if he

thought that his car was not pulled over for a legitimate traffic

violation, then he would have immediately suspected that Sergeant

Cole stopped him because he and his brother were racially Hispanic.

Second, the money was confiscated and not returned although Mejia

and his brother were permitted to proceed.    Third, from and after

February 1994, Mejia knew he had not received “process” of any kind

before or after the taking of the currency.

          The nature of these events was so unequivocal and the

results so dramatic that Mejia cannot excuse his failure to take

timely action by a reference to Sergeant Cole’s testimony in

December 1995.   No reasonable person would have thought that there

was any doubt that the municipality would keep the currency unless

Mejia did something.

          Whether Mejia could read the English-language consent to

search form and waiver form that the officers had him sign is

immaterial to the running of prescription.       His pleadings are

inconsistent on whether he understood what the officers were

telling him, and the transcript attached to his brief on appeal

suggests that Mejia and his brother both expressly disclaimed

ownership of the currency verbally on more than one occasion.

Regardless of the precise circumstances, Mejia knew his money had


                                   3
been taken, and he suspected the basis for the initial traffic

stop.   This knowledge gave rise, at the least, to a duty to

investigate further, and the prescription period immediately began

running.

            For these reasons, the district court’s dismissal is

AFFIRMED.




                                4